UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4226


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMAINE DIWAN BENJAMIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-01427-TLW-1)


Submitted:   February 24, 2011            Decided:   March 18, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janis   Richardson  Hall,   Greenville,   South  Carolina,   for
Appellant. Arthur Bradley Parham, Rose Mary Sheppard Parham,
Assistant United States Attorneys, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Demaine      Diwan     Benjamin    appeals      his     conviction

following his guilty plea to one count of conspiracy to possess

with intent to distribute fifty grams or more of cocaine base in

violation of 21 U.S.C. § 846 (2006).           Benjamin’s counsel filed a

brief    pursuant   to   Anders    v.   California,   386    U.S.    738,   744

(1967), stating that there are no meritorious issues for appeal

but questioning whether the district court complied with Fed. R.

Crim. P. 11 in accepting Benjamin’s guilty plea. Benjamin filed

a pro se supplemental brief challenging whether a sufficient

factual basis exists to support his guilty plea, and whether he

was denied the right to a speedy trial.          We affirm.

            Because Benjamin did not move in the district court to

withdraw his guilty plea, the Rule 11 hearing is reviewed for

plain error.     United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).     We conclude that the district court fully complied

with the requirements of Rule 11 in accepting Benjamin’s guilty

plea.     The   district   court    properly   informed     Benjamin   of   the

rights he was forfeiting as a result of his plea and the nature

of the charges and penalties he faced, and found that Benjamin

was competent and entering his plea voluntarily. 1                  The record


     1
        Benjamin’s plea agreement contained a stipulation,
pursuant to Fed. R. Crim. P. 11(c)(1)(C), to a sentence between
188 to 235 months’ imprisonment.   Under Rule 11(c)(1)(C), when
(Continued)
                                        2
establishes Benjamin knowingly and voluntarily entered into his

guilty plea with a full understanding of the consequences, and

that the district court ensured the existence of a sufficient

factual basis.    Therefore, there was no error in the district

court’s acceptance of the plea. 2

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Benjamin’s conviction and sentence.

This court requires that counsel inform Benjamin, in writing, of

the right to petition the Supreme Court of the United States for

further review.   If Benjamin requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.   Counsel’s motion must state that a copy thereof

was served on Benjamin.    We dispense with oral argument because




the Government agrees that a specific sentence or range is
appropriate, or that a particular guideline provision or
sentencing factor does not apply, such a recommendation binds
the court once the court accepts the plea agreement.      If the
district court later rejects the stipulated provision, it must
give the defendant an opportunity to withdraw the plea, and
advise the defendant that he may face a more severe sentence
than anticipated by the plea agreement.       Fed. R. Crim. P.
11(c)(5); United States v. Lewis, __ F.3d __, 2011 WL 310805, at
*6 (4th Cir. Feb. 2, 2011).
     2
       We have examined Benjamin’s pro se claims, and conclude
that they entitle him to no relief.



                                    3
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4